COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                               §
 MARIO E.G. HERNANDEZ,                                        No. 08-14-00291-CV
                                               §
                         Appellant,                               Appeal from
                                               §
 v.                                                           327th District Court
                                               §
 CITY OF EL PASO,                                           of El Paso County, Texas
                                               §
                         Appellee.                          (TC # 2012-DTX04029)
                                               §

                                  MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Mario E. G. Hernandez, to

dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because the dispute between the parties

has been resolved. We grant the motion and dismiss the appeal. Costs of the appeal are taxed

against Appellant. See TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax

costs against the appellant.”).


February 4, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.